DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in answer to the Response After Final dated 4/6/2022. The amendments filed in the response are approved to be entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a device comprising, among other features, an ultraviolet radiation chamber having UV lamps therein, a moveable drawer comprising a platform for positioning a respirator wherein the drawer can move to a closed position in which the respirator is located in the irradiation chamber, and a front opening through which the respirator passes when the respirator is positioned on the platform and the drawer closes, wherein the front opening is shaped to indicate the proper positioning of the respirator on the platform, wherein the proper positioning comprises an outer- facing surface of the respirator facing an upward direction and an inner-facing surface of the respirator facing a downward direction, and wherein the front opening matches a shape of the respirator. As discussed in the prior Office Action, the Nevin and ReadyDock references, respectively, provide the closest prior art; however, neither reference discloses a front opening having a shape matching that of the respirator for indicating proper positioning of the respirator as claimed. There is no disclosure or teaching in the prior art as a whole of the claimed UV irradiation chamber, moveable drawer, and front opening for proper positioning of a respirator, within the claim environment.
Independent claim 12 is directed to a method that requires all limitations of the apparatus of claim 1, and is accordingly also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hermiz et al. (US Patent Application Publication 2012/0315187) is directed to a UV irradiation sanitization chamber comprising an opening configured to accept a single writing instrument.
Spear et al. (US Patent Application Publication 2021/0353798) is directed to a UV irradiation decontamination chamber having a wall portion with a shape conforming to that of a face mask. 
Kim et al. (US Patent Application Publication 2020/0129650) is directed to a UV sterilization chamber having a shape corresponding to that of a face mask. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799